DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 20170201847 A1).

With respect to claim 1, Fujita discloses a sound effect adjustment method, applied to a sound equipment comprising a plurality of loudspeaker units, the method comprising: 
determining a spatial distribution state of the plurality of loudspeaker units (Par.[0067] as shown in the flowchart of figure 5, control unit #101 determines a spatial distribution or location of each loudspeaker unit #21);
determining a sound effect mode corresponding to the spatial distribution state (Par.[0068] based on the determined locations of the loudspeaker units #21, a correction parameter or “sound effect mode” is determined); and
adjusting a sound effect of the sound equipment according to the sound effect mode (Par.[0069-0070] a sound effect such as a gain or delay amount may be adjusted based on the determined correction parameter from the loudspeaker unit locations);
wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology (Par.[0054]) camera #102 captures an image of the loudspeakers to determine the spatial distribution state, wherein a camera is indoor positioning technology).

With respect to claim 2, Fujita discloses the sound effect adjustment method according to claim 1, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining a direction of each of the plurality of loudspeaker units relative to a preset apparatus; or determining a direction of each of the plurality of loudspeaker units relative to a listening subject (Par.[0067] a direction of the loudspeaker units is calculated with respect to both a camera of a preset apparatus and a listening position).

With respect to claim 3, Fujita discloses the sound effect adjustment method according to claim 1, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining a direction and a distance value of each of the plurality of loudspeaker units relative to a preset apparatus; determining a direction and a distance value of each of the plurality of loudspeaker units relative to a listening subject (Par.[0064-0067] both a direction and distance is calculated from each loudspeaker unit #21 to a listening position); or determining a direction and a distance value of each of the plurality of loudspeaker units relative to another loudspeaker unit.

With respect to claim 4, Fujita discloses the sound effect adjustment method according to claim 1, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with a sound intensity collected by a microphone; determining the spatial distribution state of the plurality of loudspeaker units with image information collected by a camera (Par.[0054]).

With respect to claim 5, Fujita discloses the sound effect adjustment method according to claim 2, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: determining a spatial distribution type corresponding to the spatial distribution state according to a direction in the spatial distribution state; and determining a sound effect mode corresponding to the spatial distribution type by using a first preset mapping relationship (Par.[0069-0070] the sound effect mode is determined by adjusting a sound effect, gain and/or delay, based on the calculated distance and direction of the determined loudspeaker unit position, wherein the determining the sound effect adjustment is performed in a preset mapping manner according to an predetermined efficiency of the loudspeakers and a corrective timing to reach the listener with a same volume).

With respect to claim 6, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: determining a spatial distribution type corresponding to the spatial distribution state according to a direction and a distance value in the spatial distribution state; and determining a sound effect mode corresponding to the spatial distribution type by using a second preset mapping relationship (Par.[0064-0067] both a direction and distance is calculated from each loudspeaker unit #21 to a listening position, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 7, Fujita discloses the sound effect adjustment method according to claim 2, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: obtaining a degree of spatial dispersion formed by the plurality of loudspeaker units, through analysis with a direction in the spatial distribution state; and determining a sound effect mode with a sense of space that is positively correlated with the degree of spatial dispersion (Par.[0064-0067] a direction is calculated from each loudspeaker unit #21 to a listening position, such a direction is a degree of the loudspeaker #21 relative the camera #102, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 8, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: obtaining a degree of spatial dispersion formed by the plurality of loudspeaker units, through analysis with a direction and a distance value in the spatial distribution state; and determining a sound effect mode with a sense of space that is positively correlated with the degree of spatial dispersion (Par.[0064-0067] a direction and distance is calculated from each loudspeaker unit #21 to a listening position, such a direction and distance is a degree of the loudspeaker #21 relative the camera #102 and listening position, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 9, Fujita discloses the sound effect adjustment method according to claim 1, wherein the adjusting a sound effect of the sound equipment according to the sound effect mode comprises: adjusting, automatically and directly, the sound effect of the sound equipment according to the sound effect mode (Par.[0068-0070] sound effects such as gain or delay are adjusted based on the determined mode of the loudspeaker unit positions); or monitoring whether an adjustment instruction sent by a preset client is obtained, and in a case that an adjustment instruction sent by the preset client is obtained, adjusting the sound effect of the sound equipment according to the sound effect mode.

With respect to claim 11, Fujita discloses a sound effect adjustment device (fig.1 #10,20), applied to a sound equipment comprising a plurality of loudspeaker units, the sound effect adjustment device comprising: 
a memory configured to store a computer program; and a processor configured to execute the computer program to perform (Par.[0048]);
determining a spatial distribution state of the plurality of loudspeaker units (Par.[0067] as shown in the flowchart of figure 5, control unit #101 determines a spatial distribution or location of each loudspeaker unit #21);
determining a sound effect mode corresponding to the spatial distribution state (Par.[0068] based on the determined locations of the loudspeaker units #21, a correction parameter or “sound effect mode” is determined); and 
adjusting a sound effect of the sound equipment according to the sound effect mode (Par.[0069-0070] a sound effect such as a gain or delay amount may be adjusted based on the determined correction parameter from the loudspeaker unit locations), 
wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology (Par.[0054]) camera #102 captures an image of the loudspeakers to determine the spatial distribution state, wherein a camera is indoor positioning technology).

With respect to claim 12, Fujita discloses a sound equipment, comprising a plurality of loudspeaker units (fig.1 #21L,C,R,SL,SR), and further comprising the sound effect adjustment device according to claim 11.

With respect to claim 13, Fujita discloses the sound equipment according to claim 12, further comprising: a plurality of microphones configured to collect sound intensities; a camera configured to collect image information (fig.3A #102,103; Par.[0054]); and/or a positioning apparatus configured to perform positioning based on an indoor positioning technology.

With respect to claim 14, Fujita discloses a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program is executable by a processor to perform the sound effect adjustment method according to claim 1 (Par.[0048]).

With respect to claim 15, Fujita discloses the sound effect adjustment method according to claim 2, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with a sound intensity collected by a microphone; determining the spatial distribution state of the plurality of loudspeaker units with image information collected by a camera (Par.[0054]); or determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology.

With respect to claim 16, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a spatial distribution state of the plurality of loudspeaker units comprises: determining the spatial distribution state of the plurality of loudspeaker units with a sound intensity collected by a microphone; determining the spatial distribution state of the plurality of loudspeaker units with image information collected by a camera (Par.[0054]); or determining the spatial distribution state of the plurality of loudspeaker units with positioning information collected by a positioning apparatus based on an indoor positioning technology.

With respect to claim 17, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: determining a spatial distribution type corresponding to the spatial distribution state according to a direction in the spatial distribution state; and determining a sound effect mode corresponding to the spatial distribution type by using a first preset mapping relationship (Par.[0069-0070] the sound effect mode is determined by adjusting a sound effect, gain and/or delay, based on the calculated distance and direction of the determined loudspeaker unit position, wherein the determining the sound effect adjustment is performed in a preset mapping manner according to an predetermined efficiency of the loudspeakers and a corrective timing to reach the listener with a same volume).

With respect to claim 18, Fujita discloses the sound effect adjustment method according to claim 3, wherein the determining a sound effect mode corresponding to the spatial distribution state comprises: obtaining a degree of spatial dispersion formed by the plurality of loudspeaker units, through analysis with a direction in the spatial distribution state; and determining a sound effect mode with a sense of space that is positively correlated with the degree of spatial dispersion (Par.[0064-0067] a direction and distance is calculated from each loudspeaker unit #21 to a listening position, such a direction and distance is a degree of the loudspeaker #21 relative the camera #102 and listening position, wherein the determined position of the loudspeaker units result in a determined sound effect mode).

With respect to claim 19, Fujita discloses the sound effect adjustment method according to claim 2, wherein the adjusting a sound effect of the sound equipment according to the sound effect mode comprises: adjusting, automatically and directly, the sound effect of the sound equipment according to the sound effect mode (Par.[0068-0070] sound effects such as gain or delay are adjusted based on the determined mode of the loudspeaker unit positions); or monitoring whether an adjustment instruction sent by a preset client is obtained, and in a case that an adjustment instruction sent by the preset client is obtained, adjusting the sound effect of the sound equipment according to the sound effect mode.

With respect to claim 20, Fujita discloses the sound effect adjustment method according to claim 3, wherein the adjusting a sound effect of the sound equipment according to the sound effect mode comprises: adjusting, automatically and directly, the sound effect of the sound equipment according to the sound effect mode (Par.[0068-0070] sound effects such as gain or delay are adjusted based on the determined mode of the loudspeaker unit positions); or monitoring whether an adjustment instruction sent by a preset client is obtained, and in a case that an adjustment instruction sent by the preset client is obtained, adjusting the sound effect of the sound equipment according to the sound effect mode.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 11, the applicant argues that Fujita does not teach or suggest determining the spatial distribution state of the loudspeaker units with indoor positioning technology.  
The Examiner disagrees and maintains that the camera of Fujita is indoor positioning technology that is used in determining a position of the loudspeaker units. Such an interpretation of the camera of Fujita as indoor positioning technology is supported by Christoph (US 20170195815)] who teaches that cameras are a type of indoor positioning technology, See Par.[0020].  There is nothing within the present claim language that limits the interpretation of the camera of Fujita as such a device. 
Furthermore the applicant argues that Fujita does not disclose “determining a sound effect mode corresponding to the spatial distribution state”. The Examiner disagrees and maintains that Fujita anticipates such claim language.  The present claim provides no details on how a sound effect mode is determined based on the determined spatial distribution or how the sound effect mode differs from that of Fujita. Due to the breadth of the claim language the processing steps of Fujita anticipate the limitations of the claim. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Milne et al (US 20170257689 A1) discloses a bracket system to height-align perimeter and aerial speakers for an enhanced sound system. 
Christoph et al (US 20170195815 A1) discloses a sound reproduction for a multiplicity of listeners.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654